Citation Nr: 0430379	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1962 to June 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
decision by the San Diego Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
prostate cancer as a result of exposure to herbicides.  The 
veteran was scheduled for a personal hearing in August 2003 
before a Decision Review Officer (DRO) at the RO, and was 
given notice of the date and time for the hearing.  He failed 
to appear for the hearing.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The veteran's prostate cancer was not manifested in 
service or during the first                                                 
year following his discharge from active duty, and is not 
shown to be related to 
service.  


                                                 CONCLUSION 
OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  
Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided general 
VCAA "duty to assist" notice by December 2001 (prior to the 
decision appealed) correspondence from the RO, and was 
provided full VCAA notice in a statement of the case (SOC) 
issued in February 2003.  He was further notified (in the 
August 2002 decision and in the SOC) of everything required, 
and has had ample opportunity to respond or supplement the 
record.  The case was reviewed de novo subsequent to the 
notices.  

Regarding content of notice, the August 2002 decision and the 
SOC informed the veteran of what the evidence showed.  The 
SOC informed him of the controlling law and regulations.  He 
was advised in the December 2001 correspondence, and in the 
SOC, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SOC advised him of what 
the evidence must show to establish entitlement to service 
connection for prostate cancer (including as secondary to 
exposure to herbicides), and what information or evidence VA 
needed from him.  Specifically, the SOC informed the veteran 
of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claim.  While the veteran was not advised 
verbatim to submit everything he has pertaining to his claim, 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent records.  This was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  The Board has also considered 
whether a VA examination or advisory opinion is necessary.  A 
medical opinion or an examination is necessary:  (summarized)  
If the record is insufficient to decide the claim, but 
contains evidence of a current diagnosis of the disability; 
establishes an event, injury or disease in service (or 
establishes a disease listed in 38 C.F.R. §§ 3.309 or 3.313, 
manifested during an applicable presumptive period); and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  See 38 C.F.R. 
§ 3.159.  Here, there is no evidence of an injury or disease 
(i.e., a prostate condition) in service, and no competent 
evidence that currently diagnosed prostate cancer may be 
related to a an event, injury, or disease in service.  
Consequently, an examination or a medical opinion is not 
indicated.  A Decision Review Officer reviewed the claim de 
novo (see February 2003 SOC).  Development is complete to the 
extent possible; VA's duties to notify and assist are met.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the appellant for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that service connection for 
prostate cancer, claimed as secondary to exposure to 
herbicides, is warranted because he was exposed to Agent 
Orange when he flew combat missions in Vietnam.  Service 
personnel records confirm that he flew B-52 aircraft (as a 
co-pilot); had six months and twelve days of foreign and/or 
sea service; and was awarded the Vietnam Service Medal.  The 
service medical records, including an April 1967 report of 
examination on the veteran's separation from service, are 
entirely negative for any type of prostate condition or 
malignancy.  

The first postservice medical records establishing a 
diagnosis of prostate cancer are private medical records 
dated in June 1998.  A June 1998 pathology report show 
diagnosis of adenocarcinoma and glandular and stromal 
hyperplasia of the prostate, right lobe; and glandular and 
stromal hyperplasia of the prostate, left lobe, with focal 
chronic inflammation prostatitis.  Additional private medical 
records dated from August 2000 to September 2001 show 
diagnoses of prostate cancer, and document radiation 
treatment the veteran received for same.  
The records are negative for indicating any relationship 
between the diagnosis of prostate cancer and the veteran's 
service.  

In correspondence received by the RO in June 2002, the 
veteran wrote, "[i]n response to your request for 
information concerning my presence on the ground in Vietnam[, 
a]ll combat missions over Vietnam originated and terminated 
out of Anderson Air Force Base in Guam."  

In letters received by the RO in December 2002, two fellow 
servicemen reported that they flew with the veteran during 
combat missions over Vietnam in B-52 aircraft.  One fellow 
serviceman reported that he served as an electronic warfare 
officer, which included monitoring all radio communication.  
He recalled that on some missions he heard ground-to-air 
radio traffic from pilots flying "defoliation missions" in 
areas over which he and the veteran flew in a B-52.  Another 
fellow serviceman reported that he served as a tail gunner 
when he flew on missions with the veteran over Vietnam.  He 
recalled observing "defoliant spraying being conducted 
directly below our flight path," and he stated, "[i]t was 
even possible to see the spray under the wings of the C-123 
Aircraft that performed these missions."  

In support of his claim, the veteran submitted articles 
downloaded from the internet that discuss Agent Orange and 
other herbicides used in Vietnam during the Vietnam War.  The 
articles also contain a brief discussion of studies that have 
linked certain medical disorders to exposure to herbicides.  
Also shown are photographs of a U.S. Air Force C-123 
"Provider," along with an article indicating that the C-123 
"Provider" was employed in Vietnam in an "air spray 
program [that] was code named Operation Ranch Hand."  
Included in the articles is a photograph of a B-52 
Stratofortress and a discussion of that aircraft's background 
and capabilities.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases (including, as 
pertinent here, prostate cancer) which are attributable to 
Agent Orange exposure for veterans who served in the Republic 
of Vietnam from January 1962 through May 1975.  38 U.S.C.A. 
§  1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).  In McCartt v. West, 12 Vet. App. 164 (1999), the 
U.S. Court of Appeals for Veterans Claims specifically found 
that, in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, a veteran must have had actual service in 
the Republic of Vietnam during the specified period and must 
have a confirmed diagnosis of a disease specifically found to 
be causally related to herbicide exposure before a veteran 
will be presumed to have been exposed to Agent Orange (or 
other herbicides used in Vietnam).  McCartt, 12 Vet. App. at 
168.

Certain chronic diseases (including as here applicable 
prostate cancer) may be presumed to have been incurred in 
service if manifested to a compensable degree during a 
specified presumptive period after service (one year for 
malignant tumors). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Initially, the Board notes that the veteran's documented 
combat missions between in July and August 1965 are not in 
dispute in this case, nor is the nature of his service aboard 
B-52s which flew over Vietnam.  The veteran claims that his 
service in a B-52 in the airspace of Vietnam during the 
Vietnam era qualifies him for the presumptions based on 
exposure to herbicides.

The evidence (B-52 missions) reflects that the veteran's 
flights in Vietnam were at high altitude, and it is not 
contended otherwise.  With respect to the textual material 
submitted by the veteran, the Board finds that said evidence 
does not establish that he served in Vietnam.  The textual 
evidence merely recites the history and/or experiences of 
other service personnel and their aircraft in Vietnam, and 
does not provide evidence specific to the veteran's claim 
that could establish that the veteran himself was physically 
present in Vietnam, or was exposed to herbicides at any time 
during service.  As the textual evidence does not report any 
facts specific to the veteran or show that he was exposed to 
herbicides during service, it does not provide any basis for 
finding he served in Vietnam or had Agent Orange exposure.

Although the veteran's service personnel records reflect that 
he flew 3 combat missions during the Vietnam era (from July 
to August 1965), they do not reflect "service in the 
Republic of Vietnam" as that service is defined for the 
purpose of establishing the presumption of exposure to 
herbicides set forth in 38 C.F.R. §§ 3.307 and 3.309.  
Significantly, no service personnel or medical reports of 
record indicate that he spent any time on the ground in 
Vietnam.  The evidence reflects that his combat flight 
missions over Vietnam were non-stop, originating and 
terminating in Guam, and it is not contended otherwise.  VA's 
General Counsel has concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOGCPREC 7-93 (August 
12, 1993).  

Without the requisite service in Vietnam, the veteran is not 
entitled to consideration of his claim under the presumptive 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

As there is no evidence that prostate cancer was manifested 
during the veteran's first postservice year, the presumptive 
provisions for chronic diseases in 38 U.S.C.A. §§ 1112, 1113 
are not for application.  

To establish entitlement to service connection for a claimed 
disability without the benefit of the presumptive provisions 
in 38 U.S.C.A. §§ 1112, 1113, 1116, there must be medical 
evidence which demonstrates a nexus between the current 
disability and a disease or injury incurred in service.  See 
Hickson, supra.  Here, there is competent evidence that the 
veteran has prostate cancer.  However, the record is devoid 
of any competent (medical) evidence relating the prostate 
cancer to service.  Consequently, the Board finds that there 
is simply no competent and probative evidence upon which to 
base an allowance of service connection for prostate cancer.

With respect to the textual material submitted by the 
veteran, said evidence neither establishes that his high 
altitude flights over Vietnam exposed him to Agent Orange nor 
establishes that his prostate cancer, specifically, is Agent 
Orange related.

Postservice medical records provide no basis for establishing 
a causal link between the veteran's prostate cancer and 
service, including exposure to herbicides in service.  The 
opinions and observations of the veteran and his fellow 
servicemen in this matter are not competent evidence.  As 
laypersons, they have no special expertise to establish 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, while the evidence shows that the veteran has 
prostate cancer, it does not show a link between the prostate 
cancer and any incident, injury, or disease in service.  The 
preponderance of the evidence is against the veteran's claim.  
Hence, service connection for prostate cancer must be denied.  





ORDER

Service connection for prostate cancer is denied.  




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



